Case 2:20-cv-11231-SJM-APP ECF No. 12 filed 07/29/20      PageID.147    Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

PAUL GRUNDY, et al.,
                                      Case No. 2:20-cv-11231-SJM-APP

            Plaintiffs,               Hon. Stephen J. Murphy, III
v.

FCA US LLC,

          Defendant.
______________________________/


                APPEARANCE OF KATHY A. WISNIEWSKI

      PLEASE TAKE NOTICE that Kathy A. Wisniewski of the law firm of

Thompson Coburn LLP has this day entered her appearance as attorney of record

for Defendant FCA US LLC in the above-entitled cause.

                                 By: /s/ Kathy A. Wisniewski
                                     Kathy A. Wisniewski
                                     THOMPSON COBURN LLP
                                     One US Bank Plaza
                                     St. Louis, Missouri 63101
                                     Telephone: (314) 552-6000
                                     Facsimile: (314) 552-7000
                                     kwisniewski@thompsoncoburn.com

                          CERTIFICATE OF SERVICE
       I hereby certify that on July 29, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system which will send
notification of such filing to the attorneys of record.

                                            /s/ Kathy A. Wisniewski
